Maxwell, J.
This is an action at law. The journal entry shows that “ D. H. Hull, by his attorney, excepts to the rendering of judgment against section thirty-six, town two, range fifteen.” An undertaking was then filed and the cause brought into this court by petition in error. No motion was made in the court below for a new trial, nor any attempt made in that court, so far as the record discloses, to obtain a rehearing or modification of the judgment. The case of Gibson v. Arnold, 5 Neb., 187, arose under the same statute as the case at bar, and it was held that the plaintiff having failed to take the necessary steps in the court below by filing a motion to obtain a vacation or modification of the judgment, could not be heard in this court. The leading case in this state on that question, The Midland Pacific Railway v. McCartney, 1 Neb., 398, has been followed, and the doctrine laid down therein adhered to, whenever the question has been raised. As no motion for a new tidal was made in the court below, the motion for a rehearing must be denied.
Motion denied.